Citation Nr: 0327306	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  99-22 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1943 to 
November 1945.  He received the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which granted 
service connection for PTSD and assigned an initial 
disability rating of 30 percent.  In March 1999, the veteran 
entered notice of disagreement with the initial rating 
assignment; the RO issued a statement of the case in May 
1999; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in June 1999.  

In January 2001, the Board remanded this decision to the RO 
for additional development that included consideration of the 
Veterans Claims Assistance Act of 2000 and consideration of 
whether "staged" initial ratings were warranted.  The Board 
issued a decision in June 2002 that was subsequently vacated 
by a February 2003 order of the United States Court of 
Appeals for Veterans Claims (Court).  The Joint Motion to 
Vacate and for Remand supporting the Court's order reflects 
that the June 2002 Board decision was vacated and remanded 
for readjudication because of the failure to provide adequate 
reasons and bases regarding whether a "staged" initial 
rating is warranted.  


FINDINGS OF FACT

1.  All evidence necessary to decide the initial rating claim 
on appeal has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided VA medical 
examinations in order to assist in substantiating the claim 
for VA compensation benefits.

2.  For the period prior to June 30, 1999, the evidence is in 
relative equipoise on the question of whether the veteran's 
PTSD manifested symptomatology that more nearly approximated 
total occupational and social impairment. 

3.  For the period from June 30, 1999, the weight of the 
evidence demonstrates that the veteran's PTSD manifested 
symptomatology that more nearly approximated occupational and 
social impairment with deficiencies in the areas of work and 
family relationships, judgment, and mood, due to such 
symptoms as near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, and difficulty in adapting to stressful 
circumstances; for the period from June 30, 1999, the 
veteran's PTSD has not manifested symptomatology that more 
nearly approximates total occupational and social impairment, 
due to such symptoms as grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
closest relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  For the period prior to June 30, 1999, with the 
resolution of reasonable doubt in the veteran's favor, the 
schedular criteria for a 100 percent rating for service-
connected PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2002).  

2.  For the period from June 30, 1999, the schedular criteria 
for a 70 percent rating, but no higher, for service-connected 
PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)), now requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the December 1998 rating decision, May 1999 statement of 
the case, July 1999 and February 2002 supplemental statements 
of the case, and February 2002 decision review officer 
decision, the RO advised the appellant of what must be 
demonstrated to establish an initial disability rating for 
PTSD in excess of 30 percent.  In a May 2001 letter to the 
veteran, the RO specifically apprised the veteran of VA's 
duty to notify and assist provided under the VCAA, including 
the furnishing of forms and notice of incomplete 
applications, providing notice to claimants of required 
information and evidence, and the duty to assist claimants.  
The RO advised the veteran that VA would assist in obtaining 
medical records, employment records, or records from other 
Federal agencies.  The RO advised the veteran that VA would 
request any information or evidence the veteran wanted VA to 
obtain, and requested the veteran to provide information 
regarding medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) for 
this purpose.  In a February 2002 supplemental statement of 
the case, the RO provided the veteran the regulatory 
provisions of the VCAA.  Thus, the veteran has been advised 
which portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested VA 
outpatient treatment records and examination reports.  The 
veteran was afforded various VA examinations in December 
1998, June 1999, and January 2002, including medical etiology 
opinions.  Accordingly, no further notice to the appellant or 
assistance in acquiring additional evidence is required by 
the new statute and regulations. 

II.  Disability Rating Criteria for PTSD

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The December 1998 rating decision on appeal granted service 
connection for PTSD and assigned an initial disability rating 
of 30 percent.  Where as in this case an award of service 
connection for a disability has been granted and the 
assignment of an initial rating for that disability is 
disputed, separate ratings can be assigned for separate 
periods of time based on the facts found; in other words, the 
ratings may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  A disability may require re-rating in 
accordance with changes in a veteran's condition.  It is 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.

Under the criteria of Diagnostic Code 9411, PTSD is to be 
rated in accordance with the General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130.  Under that formula, a 
30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The Global Assessment of Functioning Scale score (GAF) is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The GAF is based on 
all of the veteran's psychiatric impairments.  A GAF of 11 to 
20 indicates some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death, 
frequently violent, manic excitement), or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces), or 
gross impairment in communication (e.g., largely incoherent 
or mute).  A GAF of 21 to 30 indicates behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF of 31 to 40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  A 61 to 70 
GAF indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  

III.  Factual Background

The record reflects that, in the December 1998 rating 
decision on appeal, the RO granted service connection for 
PTSD and assigned a 30 percent rating under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective from 
December 1998.  The veteran disagreed with the initial rating 
assignment of that decision, and initiated this appeal.  The 
veteran contends that he service-connected PTSD "should be 
rated at least 50" percent.  

VA outpatient records show that in December 1998 the veteran 
received a clinical evaluation for possible PTSD.  During the 
evaluation, the veteran tearfully recounted his military 
history, including in-service stressful events that included 
the death of friends and his own injuries of hearing loss and 
a knee injury.  The veteran reported that he contemplated 
suicide once, after the end of his first marriage in 1961.  
The veteran reported that he had dreams three to four times 
per week about being in Germany, but did not describe them as 
nightmares; trouble sleeping (four to six hours per night), 
which had worsened more recently; and an exaggerated startle 
reflex.  He reported that he had never been treated for war 
stress or for any other psychiatric problem.  The veteran had 
a little trouble recalling dates. He worked for 25 years with 
one company and retired in 1971.  He denied he had 
experienced any job problems or problems with his neighbors.  
He reported he preferred to be alone, but never had trouble 
getting along with people or being in a crowd of other 
people.  A further work-up was felt to be needed to rule out 
PTSD.  Examination in December 1998 revealed that the veteran 
had paranoid ideation from rejection by VA of his benefits.  
The diagnosis was PTSD and the examiner assigned a GAF of 30.

VA psychiatric examination in June 1999 for compensation and 
pension purposes indicated that the veteran was suffering 
from the following four major symptoms of PTSD: weekly 
nightmares about his combat experiences, which often times 
awaken him in a cold sweat; a generalized difficulty with 
insomnia (he has trouble falling and staying asleep); a 
hyper-startle reaction; and intrusive recollections about the 
war that caused him to become teary-eyed, depressed, and 
anxious.  At this examination, the veteran denied having 
difficulties in his interpersonal relationships or with his 
temper, although he noted that he had essentially been a 
loner most of his life, and especially since 1971 when he 
both retired and lost his second wife at her passing.  He 
reported that he lived alone, but did see his family members 
occasionally, and worked on his small piece of property by 
himself.  The veteran did not endorse any other symptoms 
associated with PTSD.  He had two children from his first 
marriage and two from his second marriage, and maintained 
contact with his children.  Examination in June 1999 revealed 
that at times the veteran did not understand the examiner's 
questions (even when it was not a matter of auditory 
difficulty) and seemed to become somewhat disjointed in his 
thinking; his mood appeared to be one of slight to moderate 
depression; and a teary-eyed kind of sadness to distress when 
talking about his wartime experiences; memory and intellect 
appeared to show loosening and softening as a result of 
probable age related decrements as well as cerebrovascular 
accident; compromised insight and judgment with regard to 
complicated issues.  The examiner concluded that the 
diagnosis remained chronic PTSD.  The veteran's PTSD was 
regarded to be of no more than moderate intensity at that 
time, and to be presenting the same symptom pattern as 
outlined in the December 1998 outpatient report.  The 
examiner assigned a GAF of approximately 60 to 65, and noted 
that the veteran was showing only moderate impairments in 
social and occupational adaptability that were the result of 
what appeared to be mild to moderate symptoms of PTSD, and 
that perhaps were becoming more difficult for him to tolerate 
and more obvious as he had become less physically able as his 
medical condition continued to deteriorate.  The examiner 
noted that the veteran had symptoms that were episodically 
interfering with his ability to enjoy his life and to 
function in normal ways.

In March 2000, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge, sitting at Huntington, West 
Virginia.  The veteran testified that he had attended a PTSD 
group session; he got along with people, as long as they did 
not push him too far; he did not suffer from flashbacks or 
nervousness; three to four times a week he had nightmares 
that he was back in Germany during the war, and this 
interfered with sleeping.  The veteran testified that he took 
medication for his PTSD symptoms; did activities at home, but 
did not associate often with people; and that his PTSD 
symptoms had worsened.

A January 2002 report of VA psychiatric examination for 
compensation purposes reflects that the examiner had a very 
difficult time getting a current estimate of exactly what the 
veteran's symptoms were because he had experienced a massive 
left-sided stroke in June 2001.  The veteran's daughter 
reported that he was sleeping well now.  The veteran reported 
continued nightmares about the war, as well as problems with 
short-term memory and impaired concentration.  The examiner 
offered the opinion that the veteran's PTSD was not 
appreciably more intense than it ever had been, but rather he 
was experiencing some emotional lability associated with the 
disinhibition from cognitive damage, secondary to the stroke 
and that this was causing him to be somewhat more emotional 
when he did have thoughts about the war or an occasional 
nightmare.  The examiner noted that the veteran had no 
psychiatric treatment since his last VA psychiatric 
examination in June 1999 and never used psychotropic 
medication prior to the stroke.  At the current time, the 
veteran was on Prozac because of the depression associated 
with his debilitating stroke, which had more or less made him 
completely dependent on others, both for physical and 
cognitive reasons.  Prior to the stroke, he had been living 
with his stepson and was very active in terms of working 
outside and working on vehicles, though his daughter 
indicated that he began to slow down as the years passed.

Examination in January 2002 revealed that the veteran was 
showing very severe significant-to-severe cognitive 
dysfunction that was interfering with his ability to take 
care of himself and certainly rendered him incompetent to 
handle his own finances.  His overall diagnoses were those of 
moderately- severe-to-severe dementia with a history of 
moderate PTSD.  There was no evidence that his PTSD was 
significantly worsening at that time, though it was 
acknowledged that this was difficult to assess because of the 
veteran's cognitive, language, and memory dysfunctions.  The 
examiner assigned a GAF of 50 that referenced the veteran's 
PTSD and to the moderate symptoms that it presented for him 
and had for many years.  The examiner commented that, if 
dementia were taken into account, the GAF would drop into the 
30s.  The veteran was regarded as incompetent to handle his 
own funds because of the severe dementia at that time.

IV.  Legal Analysis

After a review of the evidence, the Board finds that, for the 
period prior to June 30, 1999, the evidence is in relative 
equipoise on the question of whether the veteran's PTSD 
manifested symptomatology that more nearly approximated total 
occupational and social impairment as contemplated by a 100 
percent disability rating for PTSD.  The symptoms 
attributable by the medical evidence to the veteran's PTSD 
before June 30, 1999 include weekly nightmares; insomnia and 
difficulty sleeping; anxiety and an exaggerated startle 
reflex; intrusive recollections about the war; depressed 
mood; some memory impairment; and a tendency to isolation.  
Most of these symptoms are contemplated by a 70 percent 
rating for PTSD under Diagnostic Code 9411, which 
contemplates suicidal ideation; occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130. 

The evidence further demonstrates, however, that in December 
1998 the veteran's PTSD also manifested in paranoid ideation.  
By the examiner's assignment of a GAF of 30, coupled with an 
Axis I diagnosis of only PTSD, the evidence as of December 
1998 also reflects the examiner's opinion that the veteran 
was unable to function occupationally due to PTSD.  A GAF of 
30 (in the range from 21 to 30) indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment, or inability 
to function in almost all areas, including at a job.  

Based on this evidence, the Board finds that, for the period 
prior to June 30, 1999, the evidence is in relative equipoise 
on the question of whether the veteran's service-connected 
PTSD manifested symptomatology that more nearly approximated 
total occupational and social impairment as contemplated by a 
100 percent rating for PTSD.  With the resolution of 
reasonable doubt in the veteran's favor, the Board finds 
that, for the period prior to June 30, 1999, the schedular 
criteria for a 100 percent rating for the veteran's service-
connected PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411.  

After a review of the evidence, the Board further finds that, 
for the period from June 30, 1999, the weight of the evidence 
demonstrates that the veteran's PTSD manifested 
symptomatology that more nearly approximated symptomatology 
contemplated by a 70 percent rating.  For the period from 
June 30, 1999, the veteran's PTSD manifested occupational and 
social impairment with deficiencies in the areas of work and 
family relationships, judgment, and mood, due to such 
symptoms as near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, and difficulty in adapting to stressful 
circumstances (including work or a work-like setting).  The 
evidence does not demonstrate an inability to establish and 
maintain effective relationships during this period, although 
it does reflect that the veteran tends to isolate himself 
from others.  

The veteran's PTSD did not during this period manifest other 
symptoms attributable to a 70 percent rating for PTSD, 
including suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene.  38 C.F.R. § 4.130.  In this decision, the Board 
considered the rating criteria in the General Rating Formula 
for Mental Disorders not as an exhaustive list of symptoms, 
but as examples of the type and degree of the symptoms, or 
effects, that would justify a particular rating.  The Board 
has considered the symptoms indicated under 38 C.F.R. § 4.130 
as examples or symptoms "like or similar to" the veteran's 
PTSD symptoms in determining the appropriate schedular rating 
assignment, and, although noting which criteria have not been 
met, has not required the presence of a specified quantity of 
symptoms in the rating schedule to warrant the assigned 
rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

In determining the proper rating assignment for a service-
connected disability, the Board may not use manifestations 
resulting from non-service-connected disease or injury in 
establishing the service-connected rating.  See 38 C.F.R. 
§ 4.14 (the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided).  With regard to 
specific symptomatology attributable to the veteran's 
service-connected PTSD, the January 2002 VA examiner 
specifically differentiated symptomatology attributable to 
PTSD from those symptoms attributable to the veteran's non-
service-connected residuals of a cerebrovascular accident.  
He attributed the symptoms of increased emotional lability, 
depression, and dementia to the veteran's non-service-
connected residuals of a cerebrovascular accident.  The 
examiner offered the opinion that a GAF that contemplated all 
of the veteran's psychiatric symptomatology would be in the 
30s, whereas the GAF attributable solely to the veteran's 
PTSD at that time was 50.  As indicated above, the June 1999 
VA examination specifically identified those symptoms 
attributable to the veteran's service-connected PTSD as 
nightmares, sleep difficulties, anxiety and an exaggerated 
startle reflex, intrusive recollections, depressed mood, some 
memory impairment, and a tendency to isolation.  The Board 
may not ignore distinctions between symptomatology attributed 
to a non-service-connected disability and a service-connected 
disability where, as here, they appear in the medical record.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

The June 1999 VA examination report reflects the assignment 
of a GAF of 60 to 65.   A GAF of 60 to 65 represents only 
mild symptoms or some difficulty in social or occupational 
functioning, but contemplates functioning well, with some 
meaningful interpersonal relationships.  The Board finds the 
January 2002 VA examination report, as well as the assignment 
in January 2002 of a GAF of 50, to be more highly probative 
of the level of social and occupational impairment due to 
PTSD.  This is because the January 2002 VA examination report 
specifically differentiates PTSD symptomatology from non-
service-connected symptomatology due to stroke, the June 1999 
examiner's characterization of PTSD symptomatology as 
moderate is inconsistent with the assignment of a GAF 
reflecting only mild symptomatology, and the January 2002 VA 
examination report is more consistent with the overall 
pattern of psychiatric symptomatology in this veteran's case, 
including primarily PTSD symptomatology in December 1998 that 
manifested in a 30 GAF or total social and occupational 
impairment.  

The January 2002 VA examination report reflects that the 
veteran's PTSD symptoms were moderate, had not appreciably 
intensified, and had required no treatment since the 
examination in June 1999, but also reflects the examiner's 
assignment of a GAF of 50.  Although the January 2002 VA 
examiner generally characterized the veteran's PTSD symptoms 
as only "moderate" in degree, his assignment of a GAF of 50 
reflects some evidence that the symptoms were "serious," or 
that PTSD resulted in serious impairment in social or 
occupational functioning.  For these reasons, the Board finds 
that, for the period from June 30, 1999, the symptomatology 
more nearly approximates the schedular criteria for 70 rating 
for the veteran's service-connected PTSD.  38 U.S.C.A. §§ 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411.  

The Board further finds that, for the period from June 30, 
1999, a preponderance of the evidence is against a rating in 
excess of 70 percent for the veteran's service-connected 
PTSD.  The evidence demonstrates that, for the period from 
June 30, 1999,  the veteran's PTSD has not manifested any of 
the criteria for a 100 percent rating, namely total 
occupational and social impairment, due to such symptoms as 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of closest relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.  As the analysis above 
demonstrates, the most probative evidence weighing against a 
finding of a rating in excess of 70 percent is that the 
actual symptomatology manifested by the veteran's PTSD since 
June 30, 1999 is well contemplated by the criteria for a 70 
percent rating.  Of less probative value is a GAF of 60 to 65 
assigned in June 1999 that constitutes some evidence of 
difficulty in social or occupational functioning, but tends 
to weigh against a finding of total social and occupational 
functioning as contemplated by a 100 percent rating.  The 
January 2002 VA examiner's characterization of the veteran's 
PTSD as manifesting only moderate impairment, and the 
assignment of GAF of 50 based only on PTSD symptomatology, 
reflect not more than serious PTSD symptomatology.  For these 
reasons, the Board finds that, for the period from June 30, 
1999, a rating in excess of 70 percent is not warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
4.130, Diagnostic Code 9411.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected PTSD has independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating PTSD for the period of 
the claim from June 30, 1999; for the period of the claim 
prior to June 30, 1999, a 100 percent schedular rating has 
been assigned, which contemplates total occupational and 
social impairment for this period of time.  The evidence 
reflects little treatment, no hospitalizations, and only some 
medication for the veteran's service-connected PTSD, 
including for the period from June 30, 1999.  The regular 
schedular standards for rating PTSD contemplate rating based 
on a wide range of specific symptomatology, as well as 
consideration of the level of social and occupational 
impairment produced by the symptomatology.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

For the period prior to June 30, 1999, an initial schedular 
rating of 100 percent for the veteran's service-connected 
PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

For the period from June 30, 1999, an initial rating of 70 
percent for the veteran's service-connected PTSD is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



